 


110 HRES 282 IH: Expressing the sense of the House of Representatives that the United States Postal Service should discontinue the practice of contracting out mail delivery services.
U.S. House of Representatives
2007-03-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 282 
IN THE HOUSE OF REPRESENTATIVES 
 
March 28, 2007 
Mr. Sires submitted the following resolution; which was referred to the Committee on Oversight and Government Reform 
 
RESOLUTION 
Expressing the sense of the House of Representatives that the United States Postal Service should discontinue the practice of contracting out mail delivery services. 
 
 
Whereas letter carriers of the United States Postal Service provide mail delivery service to over 144,000,000 homes and businesses across the Nation; 
Whereas the contracting out of mail delivery services is being increasingly promoted by the Postal Service as a key business strategy for its core function; 
Whereas by contracting out letter carrier positions, the Postal Service is bypassing the hiring process that ensures that only qualified people handle America’s mail; 
Whereas the contracting out of mail delivery services limits the ability of the Postal Service to prevent, investigate, and prosecute mail theft, mail fraud, and other illegal uses of the mail; and 
Whereas the protection of our mail delivery services is a vital component of our national security: Now, therefore be it 
 
That it is the sense of the House of Representatives that the United States Postal Service should discontinue the practice of contracting out mail delivery services. 
 
